Title: To Thomas Jefferson from John Miller, 26 March 1801
From: Miller, John
To: Jefferson, Thomas



Sir/
Pendleton Court-House S.C. March 26, 1801.

The Man who in London between the Periods of 1770 and 1781, in his London Evening Post, for seven Years laboured in decrying and exposing the Wickedness and Folly of the accursed American War, (as he told Lord Mansfield when receiving Sentence) Now, from under the Mountains in South Carolina, has the heartfelt Satisfaction of offering his Congratulations to the President of the United States on his Call, by the glad Voice of his Country, to his present all-important and dignified Post. He adds his most fervent Wishes, which shall ever be accompanied by his Prayers, that a gracious Providence may continue to the President the Blessing of uninterrupted Health in the Discharge of his infinitely interesting Functions—and that, ever beloved, his Administration may be truly tranquil and singularly happy.With sincerely affectionate Regard he will ever be the President’s most humble servant.

J. Miller


  
    
      ☞
      Mr. Miller’s Imprisonment (which during fourteen years this last Time made the eighth) was terminated by the coming into the Ministry, of his Friend Mr. Fox.
    
  


